20-1383-cv
     Gayle v. Pfizer, Inc.
                                  UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT

                                               SUMMARY ORDER

     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS
     PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE
     32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
     FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
     “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A
     COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1          At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City
 3   of New York, on the 12th day of May, two thousand twenty-one.
 4
 5           PRESENT:         PIERRE N. LEVAL,
 6                            RAYMOND J. LOHIER, JR.,
 7                                     Circuit Judges,
 8                            GARY S. KATZMANN,
 9                                     Judge.*
10           ------------------------------------------------------------------
11           BARBARA GAYLE, NORMA CLARK, LAURA
12           FLORES, DOROTHY JONES, ROSALIE
13           BUONAMANO, ARNOLD BUONAMANO,
14           CAROL MEIDL, CHRISTIE KELLY, PEARLY
15           COLEMAN, MARA SCOTT, RONNIE SCOTT,
16           CHERRY RICHARDSON, CHERYL DORSEY,
17           TAMMY AXELROD, BRYAN AXELROD,
18           CHARLIE JOHNSON, TAWNYA LOCKHART,
19           LEONA RHETT, TOMMIE A. RHETT,
20           JACQUELYN LOVETT, SHARON STEWART,
21           SHENNA ALBERT, CARLETHA FOSTER,
22           MICHELLE O’BREMSKI,

     * Judge Gary S. Katzmann, of the United States Court of International Trade, sitting by
     designation.
 1
 2                 Plaintiffs-Appellants,
 3
 4                   v.                                                   20-1383-cv
 5
 6          PFIZER, INC.,
 7
 8                   Defendant-Appellee.**
 9          ------------------------------------------------------------------
10          FOR PLAINTIFFS-APPELLANTS:                                   KEITH L. ALTMAN, Excolo Law,
11                                                                       PLLC, Southfield, MI
12
13          FOR DEFENDANT-APPELLEE:                             MARK S. CHEFFO (Rachel
14                                                              Passaretti-Wu, Mara Cusker
15                                                              Gonzalez, Lincoln Davis
16                                                              Wilson, on the brief), Dechert
17                                                              LLP, New York, NY; Michael
18                                                              H. McGinley, Dechert LLP,
19                                                              Philadelphia, PA

20          Appeal from a judgment of the United States District Court for the

21   Southern District of New York (William H. Pauley III, Judge).

22          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

23   AND DECREED that the judgment of the District Court is AFFIRMED.

24          The Plaintiffs-Appellants appeal from the April 9, 2020 judgment of the

25   District Court (Pauley, J.) dismissing their claims under New York law that the


     ** The Clerk of Court is directed to amend the official caption to conform with the above
     caption.

                                                    2
 1   label of a drug manufactured by Defendant-Appellee Pfizer, Inc., Lipitor, does

 2   not adequately warn of a risk of type 2 diabetes. We assume the parties’

 3   familiarity with the underlying facts and prior record of proceedings, to which

 4   we refer only as necessary to explain our decision to affirm.

 5         For substantially the reasons stated by the District Court in its April 7, 2020

 6   opinion and order, we conclude that the Plaintiffs-Appellants’ state-law failure-

 7   to-warn claims are preempted by federal law to the extent that they arose after

 8   February 2012, and that they are untimely to the extent that they arose before

 9   April 2016. Also for substantially the reasons stated by the District Court, we

10   conclude that leave to amend the complaint is futile.

11         We have considered the Plaintiffs-Appellants’ remaining arguments and

12   conclude that they are without merit. For the foregoing reasons, the judgment of

13   the District Court is AFFIRMED.

14                                         FOR THE COURT:
15                                         Catherine O’Hagan Wolfe, Clerk of Court
16




                                              3